Interlocutory judgment modified by superseding the provisions therein which vacate and set aside the deeds of October 20, 1927, and April 25, 1928, by a provision that declares that these deeds were procured by fraud for the reasons indicated in the judgment, and by providing that the defendants reconvey to plaintiff John W. Hughes the property covered by these two deeds except in so far as the property may have been conveyed to innocent purchasers for value without notice of such fraud. As thus modified the judgment is unanimously affirmed, with costs to respondents. This modification will leave a basis upon which the other provisions in the judgment may operate by way of enforcing the right of Hughes to an accounting for the proceeds of sales of the property which may have been transferred to innocent purchasers, against which proceeds may then be applied the amounts found by the court to have been advanced by the defendants to said plaintiff Hughes. Present-—Lazansky, P. J., Young, Carswell, Seudder and Davis, JJ. Settle order on notice.